 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeavyConstructionLaborersLocalNo.663,affiliated with the Laborers International Union ofNorth America,AFL-CIO,andGrinnell Company,Inc. Case 17-CD-117February27, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN, AND JENKINSThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following a charge filedby GrinnellCompany, Inc.,herein referred to as the Employer,alleging, insubstance,thatHeavy Construction Laborers LocalNo. 663,herein referred to as the Respondent, inviolationofSection8(b)(4)(D)has engaged inand/or induced or encouraged individuals employedby certain contractors at the construction site of theTWA OverhaulBaseattheKansasCityInternationalAirport,KansasCity,Missouri, toengage in a strike and/or concerted refusal in thecourse of their employment to perform any servicesfor their respective employers with an object offorcing or requiring the Employer to assign certainwork to its members rather than to members ofSprinkler Fitters and Apprentices Local Union No.314 of the UnitedAssociation of Journeymen andApprenticesof the Plumbing and Pipe FittingIndustry of the United States and Canada,hereinreferred to as the Sprinkler Fitters.Pursuant to notice,a hearing was held beforeGeraldA.Wacknov,HearingOfficer,on October16 and 17, 1969. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues.The rulings of theHearing Officer made at the hearing are free fromprejudicialerrorand are hereby affirmed. TheEmployer,the Respondent Union,and the SprinklerFitters filed briefs;these have been duly consideredby the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, Grinnell Company, Inc., is aDelaware corporation, one division of which isengaged in the business of manufacturing andinstallingfireprotectionequipment,withitsprincipalofficeslocatedinProvidence,RhodeIsland.The Employer annually sells merchandiseand services valued in excess of $500,000 andannually sells in excess of $50,000 of merchandiseand services to customers located outside the StateofRhode Island.We find that the Employer isengaged in commerce within the meaning of theAct, and that it will effectuate the purposes of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find, in accord with the stipulation of theparties,thattheRespondentUnionand theSprinkler Fitters are labor organizations as definedin Section 2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe work in issue is the unloading, handling, anddistribution (but not installation) of cement-linedpipes, valves, fittings, and other equipment necessaryto the underground portion of a complete fireprotection system being erected at the Kansas CityInternationalAirport facilities of The Trans WorldAirlines Overhaul Base pursuant to the terms of theEmployer'scontractwiththeJ.A.TobinConstruction Company, the general contractor forthe Kansas City Department of Public Works.B. The FactsGrinnell, in October 1968, received a subcontractfrom the J.A. Tobin Construction Company toperform certain fire protection work at the KansasCity InternationalAirport,describedabove, inwhich a large amount of underground excavation isinvolved.InturnGrinnellsubcontractedtheexcavatingand backfilling of trenches for theundergroundpipetotheBernieExcavatingCompany of Kansas City. Work was begun; in April1969, the Respondent Union made demands ofGrinnellfortheunloading,handling,anddistribution of the pipe involved, culminating aboutJune 2, 1969, in 2 days of picketing at the mainentrance to the TWA Overhaul Base, whereconstructionworkwas going on, by a picketcarrying the following sign:Grinnell refuses to abide by National Joint Boardaward Laborers Local 663.We do not havedispute with any other Employer.During the 2 days of picketing and thereafter,employees of Bernie's Excavating Company, whoaremembers of the Respondent Union, refused toreport on the Grinnell job but continued to work onother excavating projects of Bernie's Excavating Co.at the TWA OverhaulBase.'This refusal continuedfor severalmonths until about August 1, whenRespondent'smembers returned to work pendingthe Board's determination of the dispute.'During the picketing, but not thereafter,two hoisting engineers refusedto work for the Employer.181NLRB No. 55 HEAVY CONSTRUCTIONLABORERSLOCAL 663381C Contentions of the PartiesEssentially the Respondent Union bases its claimon an action of November 1968 taken by the JointBoard for Settlement of Jurisdictional Disputes inthe Building and Construction Industry. By its termsthisaward was effective only with respect to theTWA Overhaul Base project here involved, the JointBoard's decision being: "Unloading, handling anddistributing of water line pipe is governed by theagreement of January 23, 1941,2 and shall beassigned to laborers." The Employer, who did notparticipate in the Joint Board proceeding, and theSprinkler Fitters were advised of the ruling by letterof April 14, 1969, from the Chairman of the JointBoard and again on June 3, 1969. In addition, theRespondent Union urges that the Employer is partyto a National Agreement dated May 27, 1964,3 withthe Laborers International Union providing that thelatter shall perform the "handling and distributionofwatermains,gasmainsandallpipe."Respondent also relies upon the subcontract betweenGrinnell and J.A. Tobin Construction Company, thegeneral contractor, as embodying the Tobin laborcontractwith the Laborers and its provisionsconcerningconformingworkassignmentstoestablished jurisdictional lines and referring disputestotheNationalJointBoardincertaincircumstances, urging that Grinnell is thereby boundto the 1968 decision of the Joint Board whichdecided the issue in favor of the laborers. And,finally,Respondent relies upon a September 3, 1948,stipulation signed by Grinnell's then manager of itsIndustrialPipingDivision agreeing to accept andcomply with decisions of the Joint Board.The Employer contends that decisions of the JointBoard are merely one of many factors to beconsidered by the Board pursuant to Section 10(k);that the submission to the Joint Board by theLaborers in 1968 was unilateral; that the JointBoardwas not properly advised that the pipeinvolved was specially fabricated for fire protection,being cement-lined to reduce water friction, ratherthan simply "waterline" asdescribed in the saidaward; and that the underlying Plumbers-Laborersagreement relied upon by the Joint Board had noapplicabilitytoGrinnell.InadditionGrinnellcontends that the 1948 stipulation by the manager ofitsIndustrialPipingDivision to the agreementeffectiveMay 1, 1948, creating the Joint Boardapplies only to the Industrial Piping Division ofGrinnell and not to the Fire Protection Divisionhere involved, which has never been stipulated to theJoint Board, and that the 1964 National Agreement'The January 23, 1941,agreement referred to by the Joint Board is onebetween the Plumbers International and the Laborers Internationalconcerning a division of work in connection with sewers and water mainsgenerally'The Employer testified that this was a current national agreementof Grinnell with the Laborers also applies only totheIndustrialPipingDivision.Also,Grinnellcontends that nothing in its subcontractwith Tobineither expressly or implicitly requires it to be boundby the decisions of the Joint Board.Sprinkler Fitters relies upon its 1954 certificationby thisBoard as the bargaining representative forjourneymensprinklerfittersandapprenticesemployed in installationandmaintenancebyemployer members and licensees of the NationalAutomatic Sprinkler and Fire Control Associationoperating in the KansasCity area,of which Grinnellhas been an employer-member for many years, sincethe inception of the Association in 1914;that thisAssociation has a contract withLocal 314 whichcoversunloading,handlingandinstallingofequipment and piping incident to the installation offireprotectionand fire control systems in theKansasCityarea;and that the Laborers has nocollective-bargainingagreementswiththeFireProtection Division of Grinnell and none with anyother fire protection contractors.Finally,itcontendsthat even if it were assumed for the sake ofargument that the Laborers 1964 contract with theIndustrial Piping Division of Grinnell is relevant tothe work of the Fire Protection Division of Grinnell,themost that could be said would be that twocollective-bargainingagreements,withdifferentunions, exist to cover the disputedwork,and thatthe result under Board precedent would be toconsider neither contract in making a determination.D. Applicabilityof the StatuteBefore the Board proceeds with a determinationof dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.There is no question here that the members of theRespondentengaged in a work stoppage infurtherance of the Respondent's demand for thereplacement of members of Sprinkler Fitters Local314 with members of the Respondent, and theRespondent admitted at the hearing that such adispute exists and that it is claiming the work inquestion. The Respondent contends, in effect, thatthe Board is precluded from making a determinationof the dispute because the 1968 Joint Board awardconstitutes an adjustment of the dispute within themeaning of Section 10(k) and Grinnell has bounditself to comply with such awards. We find no meritin this contention. Grinnell was not a party to the1968 award, and the 1948 stipulation urged byRespondentwasapplicableonlytoGrinnell'sIndustrialPipingDivisionand not to its FireProtection Division here concerned. The subcontractbetween Grinnell and Tobin for the TWA OverhaulBase fire protection system likewise yields no basisforfindingGrinnell'sFireProtectionDivisionthereby became subject to the jurisdiction of theJoint Board. Based upon the record before us there 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDisatpresentnoagreed-uponmethod for thevoluntary adjustment of the instant dispute to whichallparties hereto are bound. Accordingly, we findthat the Respondent was responsible for the workstoppage, that a violation of Section 8(b)(4)(D) hasoccurred, and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to various relevantfactors. The following are the factors relied upon bythe parties to the dispute to support their respectiveclaims.1.Contractsand certificationsIt appears that the Sprinkler Fitters was certifiedby the Board in 1954 as representative of amultiemployerunitintheKansasCityareaconsisting of employees of members of the NationalAutomatic Sprinkler and Fire Control Association.Since that time the said unit, including theemployees who were here assigned the work indispute, has been covered by successive bargainingcontracts. It also appears that the 1964 NationalAgreement with the Laborers International coveringfield construction work, to which contract "GrinnellCompany, Inc., Industrial PipingDivision", issignatory, applies only to that specific division oftheGrinnellCompany, which division does notengage in the installation of fire protection system S.42.Company, industry, and area practiceGrinnell and the Sprinkler Fitters contend thatemployerpractice,areapractice,andnationalpractice demonstrate that members of the SprinklerFitters customarily perform the work of unloading,handling, and distributing, as well as installing, thespecial high-pressure water pipe used in this work.Numerous witnesses from various sprinkler and fireprotection companies testified to this practice in theKansas City area and elsewhere existing over aperiod of years. Respondent makes no contention asto existing practice, except that it evaluates thetestimony of the witnesses from sprinkler companiesas dealing only with sprinkler systems in commercialbuildings, which it views as not comparable with the"primarily heavy pipe" used at the TWA OverhaulBase and the far larger quantity of pipe involved.The evidence Respondent offered on area practiceconcerned installation of a concrete water pipe tothe Airport by its members.'The Employer testified that its Industrial Piping Division"fabricatespipe for large complexes such as power houses,chemical plants, pulp papermills, and makes installation of that pipe"and unlike the Fire ProtectionDivision, has no "national bargaining agent "3.Employee skills and efficiency of operationsGrinnell and the Sprinkler Fitters contend thatRespondent's members lack the skill to handle thespecialized, concrete-lined water pipe here involvedwhich is more "delicate" than typical undergroundwater lines and must be handled with greater careand skill. Sprinkler Fitters conducts a coordinatedclassroom and on-the-job training program forsprinkler fitters in order that they may qualify forthis work; they must be able to read blueprints andlocate the proper piece of pipe, and must be trainedin the handling, marking, cutting, and installing ofthe specialized pipe and specialized items related toit.Itappears that it would be inefficient and costlyto have the laborers unload, handle, and distributethe pipe and materials and then have the sprinklerfitters install it, inasmuch as the work is often doneonly a few sections at a time and laborers wouldhave to be paid for waiting time whereas a crew ofsprinkler fitters could be used for both preliminaryhandling and installation purposes. On the record asa whole, we find that the factors of skill, efficiency,and economy of operation favor the Employer'spractice of assigning the work to its employees.Conclusions as to the Merits of the DisputeBased upon the entire record and after fullconsiderationofallrelevantfactorsinvolved,including the Employer's assignment of the work,the Board's certification, the contractual relationshipbetween the Employer and the Sprinkler Fitters, theefficiency of the Employer's operations, the mosteconomic utilizationof employees of its FireProtection Division, and the area practice, we shalldetermine the dispute before us by awarding thework of unloading, handling, and distributing ofcement-linedpiping,valves,fittings,and otherequipment necessary to the erection of a completefire protection system, partially underground, at theKansas City International Airport facilities of TheTrans World Airlines Overhaul Base pursuant to theterms of Grinnell contract with the J.A. TobinConstruction Company, the general contractor forsaidCity'sDepartmentofPublicWorks, toemployees of the Employer represented by theSprinkler Fitters. Our award is not to the SprinklerFitters or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the foregoingfindings, and the entire record in this proceeding,theNationalLabor Relations Board makes thefollowing Determination of Dispute:1.Employees employed by Grinnell Company,Inc.,who are represented by Sprinkler Fitters andApprentices Local Union No. 314 of the UnitedAssociation of Journeymen and Apprentices of the HEAVY CONSTRUCTIONLABORERSLOCAL 663383Plumbing and Pipe FittingIndustry of the UnitedStates and Canada,are entitledto perform the workof unloading,handling,and distributingthe piping,valves,fittings,and other equipmentnecessary forthe erection of thefireprotectionsystem at theKansasCityInternationalAirport facilities of TheTrans World AirlinesOverhaul Base.2.Heavy Construction Laborers Local No. 663,affiliatedwith The LaborersInternationalUnion ofNorth America, AFL-CIO,isnot entitledto forceor require,directly or indirectly, Grinnell Company,Inc., its successors or assigns,to assignany of thework to employeesrepresentedby said Union.3.Within 10 days from the date of thisDecisionand Determinationof Dispute, Heavy ConstructionLaborersLocalNo. 663, affiliatedwithTheLaborersInternationalUnion of North America,AFL-CIO, shall notify the Regional Director forRegion 17,inwriting,whether itwillor will notrefrainfromforcingorrequiring,directlyorindjrectly,Grinnell Company,Inc., its successors orassigns,bymeans proscribedinSection8(b)(4)(D)of the Act, to assign the above-described work toemployees represented by said Union.